253 F.2d 410
LAZARE KAPLAN & SONS, Inc., Appellant,v.PENSACOLA HOTEL COMPANY, Appellee.S. LESSE & SONS, Inc., Appellant,v.PENSACOLA HOTEL COMPANY, Appellee.
Nos. 16883, 16884.
United States Court of Appeals Fifth Circuit.
March 18, 1958, Rehearing Denied April 30, 1958.

Wm. Fisher, Jr., Pensacola, Fla., Arthur I. Winard, New York City, Fisher & Hepner, Pensacola, Fal., for appellants.
E. Dixie Beggs (of Yonge, Beggs & Lane), pensacola, Fla., for appellee.
Before HUTCHESON, Chief Judge, and BORAH and TUTTLE, Circuit Judges.
PER CURIAM.


1
These two appeals consolidated for submission here are from orders granting defendant's motions to dismiss the action in each case because, under the Florida Statutes governing the liability of innkeepers, F.S.A. 509.111, the complaint failed to state a claim against it.


2
Each suit was brought against defendant to recover the value of jewels and other property which each plaintiff claimed he had lost while a paying guest in the hotel.


3
The district judge, in a decision and opinion,1 carefully summing up the case as made on the pleadings, setting out and discussing the applicable Florida Statutes, and specifically rejecting plaintiff's contention that the 1947 Amendment to the Florids Statute since those cases were decided, had not effected any change in the law, held that the cases were controlled by the decisions of this court in Ely v. Charellen Corp., 5 Cir., 120 F.2d 984 and Dick-Cleland v. 800 Washington Ave., Inc., 5 Cir., 143 F.2d 238.


4
Insisting that the district judge was wrong in denying the effect claimed for that amendment, appellants are her urging upon us that the judgment was wrong and must be reversed.


5
We do not think so.  On the considerations and for the the reasons stated in the thorough opinion of the district judge, the judgments are affirmed.



1
 Published in 153 F. Supp. 31